Citation Nr: 0920498	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability to include low back pain.

2.  Entitlement to service connection for a disability of the 
parotid gland.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for disability of the 
chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Navy from May 
1986 to June 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
St. Petersburg, Florida.  In March 2009, the appellant 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) in St. Petersburg.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has claimed that when while he was in service, 
he received treatment for allergic rhinitis, low back pain, 
and a disability of the parotid gland.  Moreover, he also 
sought out medical treatment for a condition of the chest 
which he has described (during his hearing before the Board) 
as a bacterial infection, pain, and similar to acid reflux.  
The appellant maintains that he has continued to suffer from 
all for of these conditions since his retirement from the US 
Navy in June 2006.  He therefore asks that service connection 
be granted for these four disorders.  

A review of the appellant's service medical treatment records 
does show some type of treatment for all of these conditions 
while he was in service.  However, it is unclear from those 
records whether the treatment was for an acute or 
permanent/chronic disability.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service connected disability.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this instance, the service medical records 
suggest that the appellant had some type of treatment for all 
four conditions currently on appeal.  The current, but 
incomplete, medical treatment records suggest that the 
appellant continues to suffer from the residuals of those 
conditions.  Examinations of the nose, parotid gland, lower 
back, and chest (esophageal region) have not been performed 
by the VA.  As such, in accordance with McClendon and the 
VA's duty to assist, the claim will be remanded for the 
purpose of obtaining VA examinations that include etiological 
opinions.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2006 for the disabilities 
now on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified (to 
include any TRICARE records and other 
medical records possibly located at the 
military medical facilities in the 
Jacksonville, Florida, greater 
metropolitan area).  Copies of the 
medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2008).

2.  The AMC/RO should arrange for 
examinations of the disabilities that are 
currently on appeal.  These examinations 
must be performed by medical doctors; 
i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera, and each medical 
doctor must assess whether the appellant 
now has the claimed disability and the 
etiology of any found disability.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  Each 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  Moreover, the examiner must 
specifically note in the examination that 
they have reviewed all of the medical 
records prior to examining the appellant.

After reviewing the file and physically 
examining the appellant, each examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
found disability is related to or was 
caused by or aggravated by the 
appellant's twenty-year service in the US 
Navy.  It would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  It is noted 
that the appellant may be considered a 
medical expert due to his experience as a 
medic and health care provider for part 
of his career in the US Navy.  As such, 
each examiner should treat the 
appellant's opinions concerning any of 
his conditions as those provided by an 
expert and if the appropriate examiner 
disagrees with the opinion of the 
appellant, the examiner must provide a 
detailed explanation as to why he/she 
disagrees with that opinion.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




